Citation Nr: 0310834	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  96-23 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-polio syndrome.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1960 to April 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2000, the Board issued a decision in this case 
denying service connection for post-polio syndrome.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to an 
Appellee's Motion for Remand and to Stay Proceedings, the 
Court vacated the Board's decision and remanded the case to 
the Board in April 2001.  The reason for the Motion was that, 
subsequent to the Board's decision, Congress passed the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West 2002)).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  Inter alia, the 
VCAA enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  The Motion 
noted that a remand was required due to the Court's decision 
in Holliday v. Principi, 14 Vet. App. 280 (2001), which 
interpreted the provisions of the VCAA, to provide the Board 
an opportunity to ensure compliance with the provisions of 
the VCAA and thereafter to consider the veteran's claim in 
light of any additional evidence received in the first 
instance.  

The Board notes that, in August 1997, the veteran testified 
at a personal hearing before a Veterans Law Judge who is no 
longer at the Board.  In January 2002, the veteran was 
advised of his right to have another personal hearing.  He 
has indicated that he does not want another hearing.  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2002).  


FINDINGS OF FACT

1.  The veteran had polio at 6 years and 9 years of age.  

2.  Physical demands of military service resulted in an 
increase in symptoms of sequelae of pre-existing polio.  

3.  The veteran now has post-polio syndrome related to the 
increased polio manifestations during service.  



CONCLUSION OF LAW

Post-polio syndrome resulted from aggravation of the 
veteran's pre-existing episodes of polio during active 
service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  In addition, VA 
recently promulgated regulations that implement the statutory 
changes effected by the VCAA.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
August 1995 rating decision, May 1996 statement of the case, 
and supplemental statements of the case dated through March 
2000, as well as the Board's July 2000 decision, the veteran 
and his representative were apprised of the applicable law 
and regulations and given notice as to the evidence needed to 
substantiate his claim.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured service medical records, 
VA and private medical records, and relevant VA examinations.  
Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.  
Pursuant to the Court's remand and the VCAA, the Board 
obtained an opinion from an independent medical expert in May 
2003.  As discussed in detail below, the Board finds that the 
evidence in this case is sufficient to render a 
determination.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal and he has availed himself of that opportunity, 
submitting considerable evidence both before and after the 
Board's July 2000 decision.  Therefore, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  A preexisting injury or disease is considered 
aggravated by military service where there is an increase in 
disability during service, absent a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The evidence in this case clearly shows, and the veteran 
readily admits, that he had polio in 1949 at age 6 years and 
again in 1952 at the age of 9 years.  At the time of his 
enlistment examination, his history of two episodes of polio 
as a child was noted and the examiner reported that there 
were no residuals.  The service medical records show that the 
veteran received the Salk poliomyelitis vaccine in three 
doses during service, in 1960 and 1961.  

In May 1961, the veteran was hospitalized and diagnosed as 
having hysteria.  A neurological examination was within 
normal limits.  In March 1962, he was again hospitalized and 
diagnosed as having emotional instability reaction.  The 
physical examination was within normal limits, except for a 
skin condition.  A Medical Board concluded that the veteran 
had a personality disorder which rendered him unsuitable for 
further service.  

The record shows that, in recent years, the veteran has 
received considerable treatment by both VA and private health 
care providers and has been diagnosed as having post-polio 
syndrome.  Most of the records of that treatment either do 
not address the specific incidents of polio or simply mention 
that he had polio at the ages of 6 and 9 years.  The records 
also show that he has been treated for a number of other 
medical conditions, including lumbar spine problems and 
diabetes mellitus, which, the record indicates, are causative 
factors in many of the veteran's current disorders.  

The questions in this case primarily concern the type of 
polio vaccine the veteran received in service, the effects of 
the three inoculations during service, and the etiology and 
nature of certain symptoms that he manifested during service.  

The veteran has submitted considerable textual material and 
statements by physicians regarding the Salk and Sabin polio 
vaccines that were administered in the 1960s.  Despite the 
veteran's allegations and the statements of one private 
physician, the record indicates that the Salk vaccine that 
the veteran received was derived from killed polio virus and 
that there is no record of that vaccine causing polio in the 
medical literature.  The medical evidence does indicate that 
the early Salk vaccine was contaminated with certain other 
(non-polio) viruses and that those viruses apparently were 
the causative agent in some cancers.  But the record reflects 
that there is no competent medical evidence that those 
contaminants have ever been shown to cause polio.  

To resolve conflicting medical opinions in the file, the 
Board obtained an opinion from an independent medical expert 
(IME) at the George Washington University in May 2003.  The 
IME's opinion states, in part, 

There is no evidence that the veteran developed 
acute poliomyelitis or any other adverse 
symptomatology after being vaccinated in the 
service.  Furthermore, there is no plausible 
biological rationale for the veteran to develop 
vaccine-associated poliomyelitis.  There is no 
evidence that the veteran was immunocompromised in 
1960-1961.  Survivors of natural poliovirus 
infection have probably lifelong elevated antibody 
levels against the poliovirus type with which they 
were infected, with some less potent cross-immunity 
to other poliovirus types (reference omitted).  In 
other words, the veteran had some resistance to 
reinfection, probably more so because he had polio 
twice.  Also the third inoculation is performed as 
a booster, enhancing the antibody amount already 
present from the first two doses (reference 
omitted).  That is why recipient vaccine-associated 
poliomyelitis most commonly occurs after the first 
dose.

Although hospital records from the veteran's acute 
polio were not available, I would give credence to 
the reports of polio based on the known history of 
U.S. epidemics and the veteran's and 
family's/friend's testimonials.  At age 6 he 
probably had non-paralytic polio (but possibly 
paralytic polio), as the newspaper report provided 
from 1952 states his mother reported no paralysis 
from the first polio.  At age 9 he likely had 
paralytic polio with another virus type, with self-
reports of bulbar and 4 limb weakness and use of an 
iron lung (VARO Hearing transcript, 1996).  There 
is no convincing evidence of acute polio symptoms 
after vaccinations.  Later reports of fatigue and 
fever after vaccinations are consistent with non-
specific symptoms.  The documented complaint on 
hospital admission 5-20-61 of "ill and vomiting, 
fell down stairs" occurred about 9 weeks after his 
third inoculation (original shot record shows a 
date of 3-13-61, though this is variably reported 
as 3-13 or 5-13-61) and therefore is unlikely to be 
causally related.  There was no fever or 
neurological findings.  

Thus, the medical opinions in the record (including that of 
the veteran, inasmuch as the record indicates that he has 
subsequently received training as a nurse and as a physician 
assistant, and including that of a supposed medical expert on 
polio) that state that the veteran did develop polio during 
service following the three inoculations with polio vaccine 
are unreliable, since they were apparently based on the 
inaccurate factual premise that he received the Sabin 
"live" vaccine, which has been shown to cause symptoms of 
polio.  Finally, although the veteran has reported that he 
developed certain neurological symptoms immediately after 
each of the three inoculations with polio vaccine that he 
received during service and while he has argued on many 
occasions and stated to numerous examiners that those 
symptoms were manifestations of a new episode of polio during 
service, the competent medical evidence does not show that he 
developed another episode of polio during service.  

The IME also discussed the question of the significance of 
the veteran's symptoms in service, as well as his development 
of post-polio syndrome.  

This issue requires some discussion of the current 
knowledge and nosology of what has become known as 
"post-polio syndrome."  At this time our knowledge of 
the problem is inadequate.  Attention was drawn to late 
effects of polio by 1972 (reference omitted), and the 
term "post-polio syndrome" was not in common use until 
after 1980.  The entity is difficult to define.  In 
practical medical terms, late effects of polio has 
included two main features:

1)	fatigue, pain and decreased function, suspected 
to result from chronic overwork of partially 
denervated muscle as well as postural imbalance 
and faulty biomechanics;
2)	new weakness in either previously affected or 
previously unaffected muscles, not accounted for 
by other orthopedic or neurologic conditions 
(reference omitted).

Psychosocial and emotional factors are often combined 
with the physical complaints.  Although the literature 
cites an interval of 15-54 years from acute polio to so-
called "post-polio" (reference omitted), it can be 
argued that the first feature can develop at any time 
after acute polio as a consequence of altered 
biomechanics.  The latter feature is referred to as 
post-poliomyelitis muscular atrophy (PPMA) and can be 
recognized only after careful and repeated examination 
of muscle strength over months to years, preferably by 
the same examiner.  Actually, new muscle atrophy is not 
required for diagnosis.  Supporting evidence for PPMA 
can be gained with EMG in experienced hands.

In my opinion the veteran was experiencing 
musculoskeletal symptoms of his polio during the 1950s, 
but in my opinion these symptoms were experienced more 
prominently after entering the USMC.  This opinion is 
based on the self-reported description of his physical 
capabilities before and after entrance into the USMC, 
and based on records of sick-call visits for back pain 
and calf cramps in 1961-1962.  Although it can be argued 
that these symptoms are non-specific, medical 
understanding of polio sequelae then and now is poor.  
In my opinion it is at least as likely as not that these 
symptoms were related to prior polio.  In my opinion the 
statement that there was no residua from polio does not 
exclude aggravation of symptoms.

Regarding PPMA, the veteran's records contain very few 
adequate physical and neurological examinations, and no 
reports of follow-up visits to the post-polio clinics he 
attended.  In my experience, recognition of 
neuromuscular disorders is markedly variable between 
physicians, especially when exams are compared across 
specialties.  Moreover, the veteran developed other 
disorders which may have caused weakness, including 
diabetes with peripheral neuropathy, lumbar 
radiculopathy from significant lumbar disc disease, 
respiratory difficulties which have not be convincingly 
clarified, obesity (which may have confounded 
recognition of muscle wasting), depression and 
somatization.  Given these many hurdles for the veteran 
and his examining physicians, I simply cannot say with 
certainty if he developed PPMA.  

In sum, the incompleteness of medical knowledge then and 
now makes "time of onset" of post-polio syndrome a 
murky proposition at best.  My opinion is that his 
symptoms began in the 1950s.  

The IME further discussed the symptoms that the veteran had 
during service.  

In my opinion it is at least as likely as not that the 
physical demands of military service aggravated symptoms 
of sequelae of polio that were present before service.  
This opinion is based partly on the veteran's testimony 
given in detail in the VARO Hearing of 1996 and partly 
on predicted biomechanical effects of vigorous exercise 
on survivors of polio...  Although this veteran's medical 
status today can be attributed to a large variety of 
medical and psychological factors of imprecise 
proportions, it is at least as likely as not that some 
of the pain and fatigue reported was more likely to 
occur in this individual as a polio survivor compared to 
other individuals.  I have no opinion on the pre-
existence or aggravation of emotional factors reported 
in the records.  Blindness is more likely explained by 
other disorders.  

There are conflicting views as to the effect of physical 
exercise on polio survivors. Some investigators report 
that intensive nonspecific exercise of partially 
denervated muscles may cause increased weakness 
(reference omitted).  Others report improvement in 
strength after exercise (reference omitted).  If one 
accepts musculoskeletal problems as a component of 
post-polio syndrome, however, it is plausible that some 
individuals who survive polio may have aggravation of 
biomechanical problems in the course of military 
service.  

I therefore conclude that a pre-existing musculoskeletal 
syndrome was aggravated in the military service in this 
case.  The pre-existing musculoskeletal syndrome was 
almost certainly due to prior polio.  

As noted above, the IME was unable to attribute the 
psychiatric manifestations that were noted in service to 
residuals of the pre-existing polio, as claimed by the 
veteran and at least one physician.  However, although there 
is essentially no competent evidence as to whether the 
manifestations shown in service constituted a permanent 
increase in the basic level of disability due to the 
veteran's pre-service episodes of polio, but based largely on 
the IME's opinion that his symptoms were aggravated during 
service, the Board finds that the veteran's pre-existing 
polio did increase in disability during service and, 
therefore, is presumed to have been aggravated by service.  
As noted by the IME, the veteran's symptoms did increase 
during service; no examiner has indicated that that increase 
was due to the natural progress of the disability.  In the 
absence of such a finding, aggravation must be presumed.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In addition, there is no conflict in the medical evidence 
that the veteran's current post-polio syndrome resulted 
directly from the his childhood episodes of polio.  
Accordingly, lacking any competent medical evidence to the 
contrary and affording the veteran the benefit of the doubt, 
the Board concludes that the criteria for service connection 
for his current post-polio syndrome are met on the basis that 
his pre-existing polio was aggravated during service.  
Therefore, service connection for post-polio syndrome is 
established.  38 U.S.C.A. § 1131.  

The Board notes that, in determining the proper evaluation 
for the now-service-connected disability, the RO must 
consider not only the degree of disability that was present 
prior to service in arriving at the amount of aggravation 
during service.  But the RO must also consider what current 
manifestations are due to the service-connected disability 
and also, if possible, whether and to what extent any of the 
veteran's non-service-connected disabilities played a role in 
causing any current symptomatology and conditions.  


ORDER

Service connection for post-polio syndrome is granted.  



	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

